Order entered October 3, 2014




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-14-01213-CR

                            JESSICA RUIZ ESPINOZA, Appellant

                                             V.

                              THE STATE OF TEXAS, Appellee

                         On Appeal from the County Court at Law No. 5
                                     Collin County, Texas
                             Trial Court Cause No. 005-83192-2013

                                          ORDER
       The Court GRANTS court reporter Crystal Cannon’s motion for extension of time to file

the reporter’s record.

       We ORDER Ms. Cannon to file the reporter’s record within FORTY-FIVE (45) DAYS

from the date of this order.      No further extensions will be granted absent extenuating

circumstances.


                                                    /s/   ADA BROWN
                                                          JUSTICE